Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces the elements "a pair of side members" in claim 1, line 2.  Claim 1 (lines 9-10; line 13, line 15) and claim 3 (line 2) then recite “the side member”.  It is uncertain which “side member” is being referred to with the recitation “the side member”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US10618556B2) henceforth referred to as Tanaka, in view of Kawai (US20200307703A1), henceforth referred to as Kawai.
Regarding Claim 1, Tanaka discloses a subframe that holds a suspension device (Column 3 lines 1-2: "Referring to FIG. 1 to FIG. 5, a rear subframe 10 for supporting a rear suspension"), comprising: a pair of side members extending in a front-back direction (Claim 1: "a left side member connected to the front cross member and extending in a vehicle front-rear direction; and a right side member connected to the front cross member and extending in the vehicle front-rear direction;"), a first cross member coupling the side members to connect the side members in a vehicle width direction (Claim 1: ""a rear subframe including: a front cross member extending in a vehicle width direction, a left side member connected to the front cross member and extending in a vehicle front-rear direction; and a right side member connected to the front cross member and extending in the vehicle front-rear direction"), a second cross member disposed away from and behind the first cross member (Column 3 lines 4-5"a rear cross member 12 extending in the vehicle width direction"), and coupling the side members to connect the side members in the vehicle width direction (Column 3 lines 14-21: ""In the embodiment, the upper side member 13 is connected to a lateral portion of the front cross member 11 in the vehicle width direction via a pillar portion 33 (see FIG. 10) to be described later, and extends from the connection portion rearwardly of a vehicle. Further, the rear cross member 12 connects rear portions of the paired left and right upper side members 13 and 13 in the vehicle width direction""), a first vehicle body attachment point formed to extend outward in the vehicle width direction from the side member (Figure 3: body mounting portions 16 extend outward in the vehicle width direction), and a second vehicle body attachment point formed to extend outward in the vehicle width direction from the side member (Figure 3: Body mount portions 15 extend outward in a vehicle width direction), wherein a suspension arm extending from the suspension device is attached to the side member (Column 5 lines 21-25: "As illustrated in FIG. 6, FIG. 8B, and FIG. 9, there is formed, on a rear portion of the enlarged closed section S1 a, a lower-arm support portion 32 a for supporting a front mounting portion 17 d out of front and rear mounting portions 17 d and 17 e of the lower arm 17"). However, Tanaka does not teach that the vehicle attachment points are behind the first cross member. Kawai discloses a first vehicle body attachment point disposed further backward than the first cross member (Figure 1: body attachment hole 134 is disposed rearward of crossmember 10), and a second vehicle body attachment point disposed further backward than the first vehicle body attachment point (Figure 1: Body attachment hole 139 is disposed further back from body attachment hole 134). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subframe of Tanaka with the body attachment location of Kawai in order to allow for the subframe to accept stiffening provisions (Paragraph [0045]: “Further, from a viewpoint of improving the rigidity of supporting an attaching bracket (not shown) for attaching the subframe 1 to a vehicle body”).
Regarding Claim 2, Tanaka, as modified, discloses the suspension arm is disposed to be aligned on a straight line on which the first cross member extends in a top view (Figure 3: suspension arms 17 are colinear with cross member 12).
Regarding Claim 3, Tanaka, as modified, discloses a suspension arm bracket for attaching the suspension arm to the side member (Column 5 lines 21-25: "As illustrated in FIG. 6, FIG. 8B, and FIG. 9, there is formed, on a rear portion of the enlarged closed section S1 a, a lower-arm support portion 32 a for supporting a front mounting portion 17 d out of front and rear mounting portions 17 d and 17 e of the lower arm 17"), wherein the side member includes an extended portion extending further forward than the first cross member (Figure 8a: upper side member 13 and lower side member 14 extend further past cross member 12), and the suspension arm bracket is joined to a part of the side member including the extended portion (Figure 10: suspension bracket support portion 12c is attached to extended portion of upper side member 13 through stabilizer support bracket 38).
Regarding Claim 4, Tanaka, as modified, discloses the extended portion extends in a direction including an outward direction component in the vehicle width direction (Figure 3: upper side member extended portion at vehicle attachment point 16 extends in an vehicle width outward direction), the extended portion includes a second end portion directed backward and extending in an up-down direction (Figure 8b: stabilizer support bracket extending downward from upper side member 13, and the suspension arm bracket is joined to the second end portion (Figure 8b: stabilizer support bracket extending downward from upper side member 13 is connected to suspension arm bracket 12c).
Regarding claim 5, Tanaka, as modified, discloses the extended portion includes a front end portion formed into a curved surface shape (Figure 8b: end of upper side 13 has a curved surface shape).
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Nishikawa (US-9956991-B1) and Murata (US-20170113723-A1), which both disclose vehicle subframes with cross members, suspension members, and side members. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614